Citation Nr: 1717439	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  11-07 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sleep apnea. 

2. Entitlement to service connection for sleep apnea. 

3. Entitlement to an evaluation in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) for the period prior to December 6, 2014.  

4. Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.

5. Entitlement to an initial evaluation in excess of 10 percent for service-connected tinnitus. 

6. Entitlement to an effective date earlier than October 31, 2013, for the grant of service connection for bilateral hearing loss. 

7. Entitlement to an effective date earlier than October 31, 2013, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to December 1974; September 1980 to March 1987; and from July 1991 to July 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008, June 2014, and December 2014 rating decisions by the Baltimore, Maryland Regional Office (RO) of the Department of Veterans Affairs (VA). 

In pertinent part, the October 2008 rating denied the Veteran's September 2008 claim for a rating in excess of 50 percent for PTSD.  He submitted a notice of disagreement (NOD) in November 2008; a statement of the case (SOC) was issued in February 2011; and the Veteran filed a timely substantive appeal in March 2011. 

The June 2014 rating decision granted service connection for bilateral hearing loss and tinnitus.  The RO assigned a noncompensable rating for hearing loss, effective October 31, 2013; a 10 percent rating was assigned for tinnitus, also effective October 31, 2013.  In a July 2014 NOD, the Veteran expressly disagreed with both the effective date of the awards and the evaluations assigned for hearing loss and tinnitus.  An SOC was issued in March 2015.  The Veteran submitted a timely substantive appeal later that month. 

The December 2014 rating decision continued to deny a previously denied claim of entitlement to service connection for sleep apnea.  An NOD was submitted in February 2015 and an SOC was issued in May 2016, which was followed by the submission of a timely substantive appeal.  Although the RO certified the matter to the Board as an original claim for service connection, a May 2013 rating decision denying entitlement to service connection for sleep apnea is final; thus, the claim has been recharacterized as a claim to reopen, as shown on the title page.

These matters were previously before the Board in August 2014, at which time the claims were remanded for further development of the record. 

During the pendency of the appeal, the RO granted an increased rating of 70 percent for PTSD, effective September 4, 2008, and a 100 percent rating effective December 6, 2014.  Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remains on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A May 2013 rating decision denied service connection for sleep apnea.  The Veteran did not appeal the May 2013 decision or submit new and material evidence within the one-year appeal period of that decision, and it became final.

2. Evidence received since the May 2013 rating decision is new and material and sufficient to reopen the claim of entitlement to service connection for sleep apnea.

3. The Veteran's is currently receiving a 10 percent disability rating for tinnitus, which is the maximum schedular rating allowed under the applicable VA rating criteria. 

4. The evidence shows not more than level II hearing impairment of either ear throughout the appeal period.  

5. The Veteran's PTSD does not approximate total occupational and social impairment prior to December 6, 2014. 

6. There was no formal claim, informal claim, or written intent to file a claim for service connection for bilateral hearing loss of record prior to October 31, 2013.

7. There was no formal claim, informal claim, or written intent to file a claim for service connection for tinnitus of record prior October 31, 2013.


CONCLUSIONS OF LAW

1. Evidence received to reopen the claim of entitlement to service connection for sleep apnea is new and material, and therefore, the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. § 3.156 (a) (2016).

2. There is no legal basis to grant an increased initial rating for tinnitus. 38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2016).

3. The criteria for an initial compensable evaluation for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.31, 4.86, DC 6100 (2016).

4. The criteria for a disability rating in excess of 70 percent for the period prior to December 6, 2014, for PTSD, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

5. The claim for an effective date earlier than October 31, 2013, for service connection for bilateral hearing loss is denied. 38 U.S.C.A. § 5110, 5107 (West 2015); 38 C.F.R. § 3.400 (2016).

6. The claim for an effective date earlier than October 31, 2013, for service connection for tinnitus is denied. 38 U.S.C.A. § 5110, 5107 (West 2015); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The duty to notify has been met. See September 2008 and August 2011 VCAA Letters.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations with respect to all claims.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). 

As indicated, this case was previously remanded.  The Board is satisfied that there was substantial compliance with its remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

I. New and Material Evidence - Sleep Apnea 

The Veteran seeks to reopen a claim of entitlement to service connection for sleep apnea. 

When a claim is disallowed and becomes final, the claim will not be reopened except as provided by applicable regulation. If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

"New" evidence means more than evidence that has not previously been included in the claims folder.  The evidence, even if new, must be material, in that it is evidence not previously of record that relates to an unestablished fact necessary to establish the claim, and which by itself or in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). 

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Discussion 

The RO denied service connection for sleep apnea in a May 2013 rating decision, in part, because the evidence did not demonstrate a current sleep apnea diagnosis.  The Veteran was notified of the decision in June 2013.  The Veteran did not appeal the May 2013 rating decision, and no evidence was received within the one-year appeal period that would constitute new and material evidence.  Thus, that decision is final. 38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

The Veteran submitted his claim to reopen in September 2014.  The December 2014 rating decision, which is the subject of the current appeal, confirmed and continued the previous denial.  

After thorough consideration of the evidence in the claims file, the Board concludes that the evidence received since the May 2013 rating decision is new and material and sufficient to reopen the Veteran's claim for entitlement to service connection for sleep apnea.  In particular, the Veteran has submitted a September 2014 VA sleep study showing a diagnosis of sleep apnea.  This evidence is new because it was not of record at the time of the May 2013 rating decision.  It is material, as it reflects a diagnosis of sleep apnea, which was the basis for the RO's denial of his claim on the merits in May 2013.  Accordingly, as the Veteran has presented evidence of a current sleep apnea condition, the Veteran's claim for entitlement to service connection for sleep apnea is reopened.

II. Increased Ratings - Generally 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. See 38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2016).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1 994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Therefore, the Board will determine whether further staged evaluations for PTSD are warranted.

a. Hearing Loss 

The Veteran's bilateral hearing loss is currently evaluated as 0 percent disabling under 38 C.F.R. § 4.85, DC 6100.  He believes that he is entitled to a 30 percent rating, although he has advanced no specific theory as to why such a rating should be assigned. 

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests (Maryland CNC) together with the results of the pure tone audiometry test. See 38 C.F.R. § 4.85. 

The results are then analyzed using tables contained in 38 C.F.R. § 4.85, DC 6100. "Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  The appropriate rating is then determined by finding the intersection point for the two Roman numeral designations using Table VII.

In this case, the Veteran underwent a VA C&P Hearing examination in April 2014.  With respect to the functional impact of his bilateral hearing loss, the Veteran reported that, without the use of his hearing aids, he had trouble hearing clearly and making sense of speech.  He also endorsed having difficulties hearing his wife and relying on his hearing aids at work (he could not hear in meetings with them, but even with the hearing aids he sometimes misunderstood what was being said).  Without the hearing aids, he had to turn the TV up to very loud levels.  He also reported having problems hearing people at church.  

The objective test results showed the right ear to manifest as follows: 1000 Hz, 45 db; 2000 Hz, 50 db; 3000 Hz, 70 db; and, 4000 Hz, 75 db, for an average of 60. Speech discrimination was 94 percent.  Left ear objective findings were as follows: 1000 Hz, 50 db; 2000 Hz, 50 db; 3000 Hz, 65 db; and, 4000 Hz, 65 db, for an average of 57.5.  Speech discrimination was 94 percent.  The examiner noted that the results were valid for rating purposes.  

Under Table VI, the audiometric tests show Level II hearing loss in the Veteran's right ear and Level II hearing loss in his left ear.  Those Roman numerical designations equate to a non-compensable disability rating.

In summary, the evidence does not support a finding that the Veteran is entitled to a compensable disability rating for service-connected bilateral hearing loss, as the audiometric testing results during the appeal period show noncompensable hearing loss as noted above. See 38 C.F.R. § 4.85, Table VI.

The Board again emphasizes that "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered." Lendenmann, supra.  In this case, the "mechanical application" of the diagnostic criteria to the evidence at hand establishes that the Veteran is not entitled to an initial compensable disability rating.  

As noted earlier, the Veteran is entitled to a staged rating for any part of the initial rating period on appeal where his hearing loss disability manifested at a more severe rate. See Fenderson, supra.  The evidence of record reflects that the bilateral hearing loss has not approximated the criteria for a compensable rating at any time since the effective date of service connection.  Hence, there is no factual basis for a staged rating.

The Board has considered the Veteran's statements during the VA examination and in his July 2014 Notice of Disagreement ("hearing problems have a negative effect on my entire life...I am wearing hearing assistive devices...I can no longer have a normal conversation) where he has reported more difficulty hearing and understanding speech in difficult listening situations, difficulty hearing without hearing aids, and the ineffectiveness of hearing aids in certain situations. See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  However, the schedular rating is based on the mechanical application of the rating criteria to the test results. 

A preponderance of the evidence is against a higher initial rating.  Therefore, the claim of entitlement to an initial compensable disability rating for bilateral hearing loss must be denied. 38 U.S.C.A. § 5107 (a); Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

b. Tinnitus

The Veteran's tinnitus is currently evaluated under 38 C.F.R. § 4.87, Diagnostic Code 6260, which provides a maximum 10 percent evaluation for recurrent tinnitus. 

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25 (b) and Diagnostic Code 6260, which limits a Veteran to a single schedular disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral. 

The service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus. 38 C.F.R. § 4.87, Diagnostic Code 6260.  As 10 percent is the highest evaluation available for this condition and because there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied. Sabonis v. Brown, 6 Vet. App. 42(1994).

c. PTSD

The Veteran's PTSD is currently rated as 70 percent disabling, from September 4, 2008, to December 6, 2014, under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  As of December 6, 2014, a 100 percent schedular rating is in effect for PTSD. See March 2015 Rating Decision.  His claim for an increased rating was received on September 4, 2008. 

Under DC 9411, a 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. See 38 C.F.R. § 4.126 (2016); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

The Board notes that effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM -IV and replaced them with references to the recently updated Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ. See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board prior to August 2014 and as such, this claim is governed by DSM-IV.  Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim be considered using the DSM-IV criteria.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous." Id.  The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating." Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

The Federal Circuit has indicated that when addressing the issue of a veteran's entitlement to a disability rating under 38 C.F.R. § 4.130, an explicit finding as to how most of the enumerated areas are affected may be important, if not absolutely required. See Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. See 38 C.F.R. § 4.126 (2016).

Factual Background

In his 2008 NOD, the Veteran reported waking up in the middle of the night screaming; thoughts of suicide; and stress associated with restraining himself at work in order to keep his job. 

The Veteran underwent VA psychiatric examinations in September 2008, November 2010, and February 2013.  Those examinations revealed GAF scores ranging from 45 to 55; and symptoms including panic attacks (10 to 12 per year), severe depression, nightmares, some suicidal ideation, ongoing marital problems, agitation, forgetfulness, mild memory loss, flattened affect, suspiciousness, anxiety, disturbances of motivation/mood, difficulty in adapting to stressful circumstances, including work or a worklike setting, irritability, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, and concentration difficulty.  

During the September 2008 VA examination, the Veteran reported having a good relationship with his children.  He attended church and volunteered in a soup kitchen.  He currently worked as a building manager.  He stated that he performed well on the job and that his medications helped him manage his mood/irritability.  He had not called off work since starting psychotropic medications in August 2008.  He was capable of the activities of daily living; he appropriately interacted with others; and he was able to meet work demands and responsibilities.  The September 2008 examiner noted that the Veteran's use of psychotropic medications had significantly improved his occupational functioning.  No total social and occupational impairment was noted. 

During the November 2010 VA examination, the Veteran was still employed as a building manager (3 years), although he had recently been removed from this position and was unsure what his new position would be.  He reported increased conflict with his supervisor and cited that this was the reason for his removal from his current position.  He also reported his medication adherence had not been perfect because his medication made him groggy at work.  He reported being more isolated.  He noted that his individual PTSD therapy was helpful.  He recently dropped out of school because of problems with concentration.  His relationship with his wife was poor (he no longer spoke to her).  His relationship with his children was good.  He was capable of ADLs.  Symptoms were described as moderate to severe.  He was not unemployable.  The examiner noted that his PTSD and depression appeared to have influenced multiple aspects of his functioning including social, occupational, and academic functioning, and "these have all become worse since 2008."  The examiner stated that it would be difficult to separate which disorder, i.e., PTSD or depression, was affecting his occupational/social functioning.  No total social and occupational impairment was noted.  

During the February 2013 VA examination, the examiner found that there was occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking and/or mood.  He was employed but recently re-assigned due to conduct on the job and irritability symptoms.  He reported worsening marital discord, estrangement from children, friends, isolation, withdrawal, anxiety, depression, irritability and anger bursts.  New PTSD symptoms included neglect of personal appearance and hygiene and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  

VA treatment records dated from 2008 to 2014 reflect GAF scores ranging from 53 to 65, and symptoms including fleeting thoughts of suicidal (see, e.g., August 2010 VA Psychiatric Note), depression, self-isolation, anxiety, social avoidance, nightmares, flashbacks, insomnia, anger, and problems with concentration.  A June 2010 VA Psychiatric Note reflected that the Veteran had not been seen for psychotherapy in over a year; his father recently passed away and reported challenges associated with that loss.  An August 2010 VA Psychiatric Note reflected "fleeting" thoughts of suicide, but overall, the Veteran was doing well at processing/handling such thoughts.  A November 2010 VA Psychiatric Note reflected that work had been difficult over the past two months.  The Veteran stated that his former supervisor was rude in approaching him.  He was recently transferred out of that department and said things seemed to be a lot better.  A May 2012 VA Psychiatric Note reflected that the Veteran was doing "pretty good," and that work was challenging but he was coping.  He stated that his individual therapy had been helpful.  He shared that an ongoing issue at his church had been going well since talking to his therapist.  In a June 2014 VA Psychiatric Note, the Veteran reported that his job was less stressful and that he had a better understanding with his co-workers and supervisor.  

The Veteran most recently underwent a VA examination on December 6, 2014, at which time his PTSD symptoms were found to approximate total social and occupational impairment.  A 100 percent rating was granted effective as of that date. 

Discussion

The Board has carefully considered the pertinent VA treatment records, VA examination reports, and the Veteran's competent statements regarding the impact of his PTSD on his occupational and social impairment, but finds that the preponderance of the evidence is against an evaluation in excess of 70 percent, prior to December 6, 2014, for PTSD.  Indeed, neither the lay nor the medical evidence of record more nearly approximates the frequency, severity or duration of psychiatric symptoms required for a 100 percent disability evaluation based on total occupational and social impairment. 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411. 

In so finding, the Board acknowledges the Veteran's reports of occasional difficulties in getting along with co-workers/supervisors as a result of various PTSD symptomatology.  At one point during the appeal period, he was transferred to another department/position due to an alleged conflict with his supervisor.  Nevertheless, the Veteran remained gainfully employed with the same employer throughout the appeal period.  He also reported significant improvement in his occupational functioning after being transferred to a new position and with continued use of his medications/therapy.  Notably, none of the VA examiners (prior to December 2014) found that the Veteran's PTSD symptomatology resulted in total occupational impairment.  Based on the foregoing, total occupational impairment has not been demonstrated prior to December 6, 2014. 

Likewise, there is no evidence that the Veteran's PTSD resulted in total social impairment for the period prior to December 6, 2014.  Specifically, while the Veteran's PTSD resulted in isolation, marital discord, and a decreased sense of enjoyment in activities, he still maintained a "good" relationship with his children and regularly attended church events.  Notably, none of the VA examiners (prior to December 2014) found that the Veteran's PTSD symptomatology resulted in total social impairment.  Thus, as the Veteran has been able to maintain some social relationships/activities, a total social impairment has not been demonstrated prior to December 16, 2014. 

In short, the Veteran has not demonstrated a level of impairment consistent with the 100 percent criteria, nor has the frequency, severity, and/or duration of his PTSD symptoms caused total occupational and social functioning as referenced by the criteria in the 100 percent evaluation. Mauerhan, supra; Vazquez-Claudio, supra.  

In addition, the GAF scores ranging from 45 to 65 are consistent with "mild," "moderate" and "serious" impairment and not total impairment due to his PTSD symptoms.

In finding that a higher evaluation is not warranted, the Board acknowledges that on VA examination in 2013, the Veteran's symptoms included an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), which is specifically contemplated by the 100 percent rating criteria. See 38 C.F.R. § 4.130, DC 9411.  The VA examiner did not, however, find that such symptomatology resulted in total occupational and social impairment.  Significantly, none of the contemporaneous VA psychiatric medical treatment noted similar deficiencies with ADLs and/or hygiene.  In fact, both the 2008 and 2010 examiners found that the Veteran was capable of his ADLs, and VA treatment records dated from 2008 to 2014 consistently described the Veteran as well-groomed, with no express notations pertaining to ADL impairment.  In summary, the isolated instance of this symptomatology does not manifest with the severity, frequency, and duration contemplated by a 100 percent rating.  

The Board also notes that the Veteran does not appear to endorse any of the other symptomatology described in the criteria for a 100 percent rating.  For example, the record does not reflect, and the Veteran has not described, a gross impairment in thought processes or communication; grossly inappropriate behavior; disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name; persistent delusions or hallucinations; and/or persistent danger of hurting self or others.  The Board acknowledges the Veteran's reports of suicidal ideation on two occasions during the appeal period; these thoughts were described as "fleeting" and do not approximate the "persistent danger of hurting...self" contemplated by the 100 percent rating criteria. (Emphasis added). 

Accordingly, the evidence of record does not support symptoms of such frequency, severity or duration to warrant a rating in excess of 70 percent for any portion of the appeal period prior to December 6, 2014.  The Board has considered the Veteran's claim and the lay and medical evidence, but concludes the preponderance of the evidence is against granting a higher rating, and thus, the benefit of the doubt rule does not apply. 38 U.S.C.A. § 5107 (b). 

Other Considerations 

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU). See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board notes that the Veteran has been employed on a full-time basis throughout the appeal period and has not contended he is unemployable due to his service-connected PTSD, hearing loss, and/or tinnitus.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time. 

Regarding Special Monthly Compensation (SMC), while the Veteran does have a single disability rated at 100 percent (namely, PTSD, effective as of December 6, 2014), he does not have an additional disability rated at 60 percent or more. 38 U.S.C.A. § 1114 (s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350 (i), 4.29, 4.30.  As such, the Board will not infer the issue of entitlement to SMC.

II. Earlier Effective Dates - Hearing Loss and Tinnitus

The Veteran seeks an effective date earlier than October 31, 2013, for the grant of service connection for hearing loss and tinnitus.  In his July 2014 NOD, he asserted that he previously filed a claim for service connection for hearing loss in 2001, which was subsequently denied, and that the correct effect date is sometime in 2001. 

Generally, the effective date of an award based on an original claim, or a claim reopened after final adjudication, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore. 38 U.S.C.A. § 5110 (a).  Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. §§ 3.400 (a), (r).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 C.F.R. § 3.151 (a).  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of an informal claim. Id.

Discussion

The Veteran has been assigned an October 31, 2013, effective date for the grant of service connection for tinnitus and bilateral hearing loss.  The June 2014 rating decision awarding service connection for these disabilities reflects that the effective date was based on the date of receipt of the Veteran's claim. 

In this regard, a telephonic Report of General Information, dated October 31, 2013, shows that the Veteran wished to file a claim for bilateral hearing loss.  The RO broadly interpreted this communication as a claim for both bilateral hearing loss and tinnitus.  The October 31, 2013, Report of General Information serves as the Veteran's informal claim for hearing loss and tinnitus.  

Thereafter, on November 8, 2013, the Veteran submitted a VA Form 21-526EZ (Application for Disability Compensation and Related Compensation Benefits), seeking service connection for hearing loss.  This serves as his formal claim for hearing loss and tinnitus benefits. 

Despite the Veteran's assertions that a claim for hearing loss was previously submitted and denied sometime in 2001 (see July 2014 NOD), a thorough review of the record reveals no prior adjudicatory actions/denials concerning hearing loss and/or tinnitus.  The June 2014 rating decision granting service connection for hearing loss and tinnitus is the first adjudicatory action of record concerning these claims.  

The Board has considered whether any evidence of record prior to October 31, 2013, could serve as an informal claim in order to entitle the Veteran to an earlier effective date for bilateral tinnitus and/or left ear hearing loss.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought. 38 C.F.R. § 3.155. 

In this case, the October 31, 2013, Report of General Information is the first communication contained in the record that reflects the Veteran's intent to apply for these benefits.  There are no earlier communications or submissions in the record that can serve as either an informal or formal claim for service connection for hearing loss and tinnitus.  

The Board notes that the exact date on which entitlement arose need not be ascertained in order to conclude that the October 31, 2013, date selected by the RO, is the earliest possible effective date here with regards to the claim for service connection for bilateral tinnitus and/or left ear hearing loss.  If entitlement arose prior to October 31, 2013, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400 (b)(2).  Moreover, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  That is to say, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed. Talbert v. Brown, 7 Vet. App. 352 (1995).  There is simply no legal entitlement to an earlier effective date for the award of service connection for bilateral tinnitus and/or left ear hearing loss.

In short, based on the above-stated facts and regulations, the Board finds that the legally correct date for the grant of service connection for bilateral hearing loss and tinnitus is October 31, 2013, the date VA received the Veteran's original informal claim of entitlement to service connection for such disorders.  Therefore, the Veteran is not entitled to an earlier effective date and his claim must be denied.  The preponderance of the evidence is against the assignment of any earlier effective date. 38 U.S.C.A. § 5107 (b) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The application to reopen the claim of service connection for sleep apnea is granted.

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied. 

Entitlement to an evaluation in excess of 70 percent, prior to December 6, 2104, for PTSD, is denied. 

Entitlement to an effective date earlier than October 31, 2013, for entitlement to service connection for tinnitus is denied.

Entitlement to an effective date earlier than October 31, 2013, for entitlement to service connection for bilateral ear hearing loss is denied. 


REMAND

Sleep apnea

In light of the reopening above, the Board finds that the Veteran's claim for service connection for sleep apnea must be remanded for a VA examination.  

The Veteran was treated in-service for shortness of breath upon awakening.  He has competently reported that he experienced sleeping problems in-service.  Recently, the Veteran has been treated for, and diagnosed with sleep apnea.  The Board finds that the minimal threshold for when a VA examination is warranted has been met with respect to this claim and it should be remanded for an examination and opinion. See 38 C.F.R. § 3.159. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment (VA and non-VA) records related to the Veteran's sleep apnea disorder for the period from April 2016.  The Veteran should also be afforded an opportunity to identify and submit any outstanding private treatment records.

Send the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to his sleep apnea that is not already of record.  Specifically, request that the Veteran furnish, or furnish appropriate authorizations to obtain, all outstanding, pertinent private (non-VA) records.

2.  Send the Veteran and his representative a letter informing that the Veteran may submit lay statements from himself, family members, service comrades, or others who can attest from personal experience to their observations of the Veteran's symptoms of shortness of breath upon awakening, or any other symptoms that may be consistent with sleep apnea, during and after his military service.

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After the above development has been completed, arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the nature and etiology of his sleep apnea.  The claims file, and any pertinent evidence in electronic format, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.

After reviewing the file, including both medical and lay evidence, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) that the currently diagnosed sleep apnea had its onset during active duty service, or is otherwise related to it. 

The examiner should provide a complete rationale for any opinions provided.

5.  Then, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


